NO. 07-03-0069-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                      APRIL 24, 2003

                           ______________________________


                              HERBERT FEIST, APPELLANT

                                            V.

                                 KEITH PRICE, APPELLEE


                         _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                NO. 087621-00-A; HONORABLE DAVID GLEASON, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION1


      By order dated March 5, 2003, this Court overruled appellant’s motion to proceed

in forma pauperis and directed him to pay the required filing fee of $125 within 15 days



      1
          Tex. R. App. P. 47.2(a).
noting that failure to do so might result in dismissal. Unless a party is excused from paying

a filing fee, the Clerk of this Court is required to collect filing fees set by statute or by the

Supreme Court when an item is presented for filing. See Tex. R. App. P. 5 and 12.1(b).

Thus, because the filing fee was not paid we must dismiss the appeal.


       Accordingly, the appeal is dismissed for failure to comply with the Texas Rules of

Appellate Procedure and with a notice from the Clerk requiring payment of the filing fee.

Tex. R. App. P. 42.3(c).


                                            Don H. Reavis
                                              Justice




                                               2